



Exhibit 10.18
APN: 08-36-376-056; 08-36-376-057




PREPARED BY AND UPON
RECORDATION RETURN TO:
Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Dr., 4th Floor
Costa Mesa, CA 92626
Attn: Matthew B. Holbrook

--------------------------------------------------------------------------------

kbsriiiq42018ex1018pg1.gif [kbsriiiq42018ex1018pg1.gif]

KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company, as mortgagor
(Trustor)
to
COTTONWOOD TITLE INSURANCE AGENCY, INC., as trustee
(Trustee)
for the benefit of
U.S. BANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent, as
mortgagee
(Administrative Agent)
__________________________
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
(GATEWAY TECH PROJECT)
__________________________
Dated: October 17. 2018
Location: Salt Lake County, Utah

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
(GATEWAY TECH PROJECT)
THIS DEED OF TRUST SECURES A PROMISSORY NOTE, THE INTEREST RATE UNDER WHICH MAY
VARY FROM TIME TO TIME ACCORDING TO CHANGES IN THE PRIME RATE ANNOUNCED BY
ADMINISTRATIVE AGENT OR ACCORDING TO CHANGES IN THE LONDON INTERBANK OFFERED
RATE, IN ACCORDANCE WITH TERMS OF THE LOAN AGREEMENT (DEFINED BELOW).
THIS DEED OF TRUST CONSTITUTES A SECURITY AGREEMENT, AND IS FILED AS A FIXTURE
FILING, WITH RESPECT TO ANY PORTION OF THE PROPERTY IN WHICH A PERSONAL PROPERTY
SECURITY INTEREST OR LIEN MAY BE GRANTED OR CREATED PURSUANT TO THE UTAH UNIFORM
COMMERCIAL CODE OR UNDER COMMON LAW, AND AS TO ALL REPLACEMENTS, SUBSTITUTIONS,
AND ADDITIONS TO SUCH PROPERTY AND THE PROCEEDS THEREOF. FOR PURPOSES OF THE
SECURITY INTEREST OR LIEN CREATED HEREBY, ADMINISTRATIVE AGENT IS THE “SECURED
PARTY” AND TRUSTOR IS THE “DEBTOR.” TRUSTOR IS THE OWNER OF THE PROPERTY
DESCRIBED HEREIN.
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (GATEWAY TECH PROJECT) (this “Security Instrument”) is made as of
this 17th day of October, 2018, by KBSIII 155 NORTH 400 WEST, LLC, a Delaware
limited liability company, as trustor, having an address at c/o KBS Capital
Advisors LLC, 800 Newport Center Drive, Suite 700, Newport Beach, California
92660, Attention: Tim Helgeson (“Trustor”), to COTTONWOOD TITLE INSURANCE
AGENCY, INC., as trustee, having an address at 1996 East 6400 South, Suite 120,
Salt Lake City, Utah 84121 (“Trustee”), for the benefit of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as a “Lender” and as
“Administrative Agent” for the “Lenders” under the Loan Agreement (as
hereinafter defined), in such capacity, together with its successors and
assigns, “Administrative Agent”, as beneficiary, having an address at 4100
Newport Place, Suite 900, Newport Beach, CA 92660.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Term Loan Agreement dated as of the date
hereof among Trustor and each of the other borrowers from time to time a party
thereto (individually and collectively, as the context may require,
“Borrowers”), the Lenders from time to time party thereto and Administrative
Agent (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), the Lenders have agreed to
make certain advances from time to time to Borrower in the maximum aggregate
principal amount of TWO HUNDRED FIFTEEN MILLION AND NO/100 DOLLARS
($215,000,000.00) (which amount may be increased to THREE HUNDRED EIGHTY-FIVE







--------------------------------------------------------------------------------





MILLION AND NO/100 DOLLARS ($385,000,000.00) pursuant to the terms and
conditions set forth in the Loan Agreement) (the “Loan”) and evidenced by one or
more promissory notes made by Borrowers and delivered to the Lenders (as the
same may be amended, restated, replaced, extended, renewed, supplemented or
otherwise modified from time to time, collectively, the “Notes”);
WHEREAS, Trustor desires to secure the payment of the Loan, including the
payment of LIBOR Breakage Costs, Swap Obligations of Borrower, Fees and other
costs, expenses, fees and interest relating to the Loan, and the other
obligations of Trustor and the other Borrowers under the Loan Documents (as
hereinafter defined) and the performance of all of their obligations under the
Notes, the Loan Agreement and the other Loan Documents (all hereinafter referred
to collectively, as the “Debt”); and
WHEREAS, this Security Instrument is given pursuant to the Loan Agreement and
secures the payment, fulfillment, and performance by Borrowers of their
obligations thereunder and under the other Loan Documents, and each and every
term and provision of the Loan Agreement and the Notes, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and will be considered a part of
this Security Instrument (the Loan Agreement, the Notes, this Security
Instrument, and all other documents evidencing or securing the Debt or delivered
in connection with the making of the Loan (but expressly excluding the Indemnity
and the Guaranties), together with all amendments, restatements, replacements,
extensions, renewals, supplements or other modifications of any of the
foregoing, are hereinafter referred to collectively as the “Loan Documents”).
For avoidance of doubt, the Indemnity and the Guaranties shall not constitute
“Loan Documents” as such term is defined herein, and neither the Indemnity nor
any of the Guaranties is secured by this Security Instrument.
NOW THEREFORE, in consideration of the making of the Loan by the Lenders and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:
Article 1 - GRANTS OF SECURITY
Section 1.1    PROPERTY CONVEYED. FOR GOOD AND VALUABLE CONSIDERATION, including
the indebtedness herein recited and the trust herein created, the receipt of
which is hereby acknowledged, and for the purpose of securing payment and
performance of the Obligations, including but not limited to the Debt, Trustor
hereby irrevocably grants, bargains, sells, transfers, conveys and assigns to
Trustee, as trustee, IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY AND
POSSESSION, for the benefit and security of Administrative Agent, for the
benefit of Administrative Agent and the Lenders, under and subject to the terms
and conditions hereinafter set forth, the following property, rights, interests
and estates now owned, or hereafter acquired by Trustor (collectively, the
“Property”):
(a)    Land. All right, title and interest, whether fee, leasehold or otherwise,
in and to the real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);


2



--------------------------------------------------------------------------------





(b)    Additional Land. All additional lands, estates and development rights
hereafter acquired by Trustor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by amendment to this Security Instrument or otherwise be
expressly made subject to the lien of this Security Instrument;
(c)    Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
“Improvements”);
(d)    Easements. All easements, rights-of-way or use, rights, strips and gores
of land, streets, ways, alleys, passages, sewer rights, water, water courses,
water rights and powers, air rights and development rights, and all estates,
rights, titles, interests, privileges, liberties, servitudes, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way now or
hereafter belonging, relating or pertaining to the Land and the Improvements and
the reversion and reversions, remainder and remainders, and all land lying in
the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Land, to the center line thereof and all the estates, rights,
titles, interests, dower and rights of dower, curtesy and rights of curtesy,
property, possession, claim and demand whatsoever, both at law and in equity, of
Trustor of, in and to the Land and the Improvements and every part and parcel
thereof, with the appurtenances thereto;
(e)    Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Trustor, which is used at or in connection with the Improvements or
the Land or is or will be located thereon or therein (including any Stored
Materials wherever located, all machinery, equipment, furnishings, and
electronic data-processing and other office equipment now owned or hereafter
acquired by Trustor and any and all additions, substitutions and replacements of
any of the foregoing), together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto (collectively,
the “Equipment”);


(f)    Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Trustor which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including all
building or construction materials intended for construction, reconstruction,
alteration or repair of or installation on the Property, construction equipment,
appliances, machinery, plant equipment, fittings, apparatuses, fixtures and
other items now or hereafter attached to, installed in or used in connection
with (temporarily or permanently) any of the Improvements or the Land, including
engines, devices for the operation of pumps, pipes, plumbing, cleaning, call and
sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, plumbing, laundry, incinerating, electrical, air conditioning and
air cooling equipment and systems, gas and electric machinery, appurtenances and
equipment, pollution control equipment, security systems, disposals,
dishwashers, refrigerators and ranges, recreational equipment and facilities of
all kinds, and water, gas, electrical, storm and sanitary sewer facilities,
utility lines and equipment (whether owned individually or jointly with others,
and, if owned jointly, to the extent of Trustor’s interest therein) and all
other utilities whether or not situated in easements, all water tanks, water
supply, water power sites, fuel stations, fuel tanks, fuel supply, and all other
structures, together with all accessions,


3



--------------------------------------------------------------------------------





appurtenances, additions, replacements, betterments and substitutions for any of
the foregoing and the proceeds thereof (collectively, the “Fixtures”);
(g)    Personal Property. All personal property of Trustor which Trustor now or
hereafter owns or in which Trustor now or hereafter acquires an interest or
right, including without limitation, all furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code as
hereinafter defined), other than Fixtures, wherever located (including Stored
Materials located off-site), including without limitation all such personal
property which is used at or in connection with, or located within or about, the
Land and the Improvements, or used or which it is contemplated will be used at
or in connection with the development or construction of the Improvements
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Trustor in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state, states, commonwealth or
commonwealths where any of the Property is located (as amended from time to
time, the “Uniform Commercial Code”), superior in lien to the lien of this
Security Instrument and all proceeds and products of the above.  Trustor
represents, warrants and covenants that the Personal Property is not used or
bought for personal, family or household purposes;


(h)    Leases and Rents. All leasehold estate, right, title and interest of
Trustor in and to all leases, subleases, subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land and the Improvements, and every modification, amendment or
other agreement relating to such leases, subleases, subsubleases, or other
agreements entered into in connection with such leases, subleases, subsubleases,
or other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into, whether before or after the
filing by or against Trustor of any petition for relief under 11 U.S.C. §101 et
seq., as the same may be amended from time to time (the “Bankruptcy Code”)
(collectively, the “Leases”) and all right, title and interest of Trustor, its
successors and assigns therein and thereunder, including all cash, letters of
credit or securities deposited thereunder to secure the performance by the
lessees of their obligations thereunder and all rents, additional rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including all oil and gas or other mineral royalties and bonuses),
income, receivables, receipts, revenues, deposits (including security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Trustor or its agents or employees from
any and all sources arising from or attributable to the Property, including but
not limited to all “rents” (as defined in the Act (defined below)) arising from
or attributable to the Property, including all receivables, customer
obligations, installment payment obligations and other obligations now existing
or hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Trustor or Property Manager and proceeds, if any, from
business interruption or other


4



--------------------------------------------------------------------------------





loss of income insurance whether paid or accruing before or after the filing by
or against Trustor of any petition for relief under the Bankruptcy Code
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Obligations (as hereinafter defined);
(i)    Condemnation Awards. All awards or payments (including any administrative
fees or attorneys’ fees), including interest thereon, which may heretofore and
hereafter be made with respect to the Property, whether from the exercise of the
right of eminent domain (including any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury to or decrease in the value of the Property;
(j)    Insurance Proceeds. All proceeds (including any administrative fees or
attorneys’ fees) in respect of the Property under any insurance policies
covering the Property, including the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Property;
(k)    Tax Certiorari. All refunds, rebates or credits in connection with
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;
(l)    Rights. The right, in the name and on behalf of Trustor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Administrative
Agent in the Property;
(m)    Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Trustor therein and thereunder, including the right, upon the
happening of any default hereunder, to receive and collect any sums payable to
Trustor thereunder;
(n)    Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;
(o)    Accounts. All reserves, escrows and deposit accounts maintained by
Trustor with respect to the Property, including all accounts established or
maintained pursuant to the Loan Documents; together with all deposits or wire
transfers made to such accounts and all cash, checks, drafts, certificates,
securities, investment property, financial assets, instruments and other
property held therein from time to time and all proceeds, products,
distributions or dividends or substitutions thereon and thereof;
(p)    Swap Transactions. All of Trustor’s present and future rights, titles and
interests, but not its obligations, duties or liabilities for any breach, in,
under and to all Swap Transactions, any and all amounts received by Trustor in
connection therewith or to which Trustor is entitled thereunder, and all
proceeds of the foregoing including all “accounts”, “chattel paper”, “general


5



--------------------------------------------------------------------------------





intangibles” and “investment property” (as such terms are defined in the Uniform
Commercial Code as from time to time in effect) constituting or relating to the
foregoing;
(q)    Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether cash,
liquidation or other claims or otherwise;
(r)    Greater Estate. All right, title and interest of Trustor now owned or
hereafter acquired by Trustor in and to any greater estate in the Land or the
Improvements; and
(s)    Other Rights. Any and all other rights of Trustor in and to the items set
forth in Subsections (a) through (r) above.
AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Trustor expressly grants to
Administrative Agent, as secured party, for the benefit of Administrative Agent
and the Lenders, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions, to secure the payment and performance of the
Obligations, including but not limited to the Debt; it being understood and
agreed that the Improvements and Fixtures are part and parcel of the Land (the
Land, the Improvements and the Fixtures are collectively referred to as the
“Real Property”) appropriated to the use thereof and, whether affixed or annexed
to the Real Property or not, will for the purposes of this Security Instrument
be deemed conclusively to be real estate and encumbered hereby.
Section 1.2    ASSIGNMENT OF RENTS.
(a)    Trustor hereby absolutely and unconditionally assigns to Administrative
Agent, for the benefit of Administrative Agent and the Lenders, all of Trustor’s
right, title and interest in and to all current and future Leases and Rents; it
being intended by Trustor that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only. Nevertheless,
subject to the terms of Section 7.1(h) of this Security Instrument,
Administrative Agent grants to Trustor a revocable license to collect, receive,
use and enjoy the Rents. Trustor will hold the Rents, or a portion thereof
sufficient to discharge all current sums due on the Obligations, for use in the
payment of such sums.
(b)    This Section 1.2 is subject to the Utah Uniform Assignment of Rents Act,
Utah Code Annotated § 57-26-101 et seq. (the “Act”), and in the event of any
conflict or inconsistency between the provisions of this Section 1.2 and the
provisions of the Act, the provisions of the Act will control.
Section 1.3    SECURITY AGREEMENT. This Security Instrument constitutes and is
deemed to be both a real property deed of trust and a “security agreement”
within the meaning of the Uniform Commercial Code. The Property includes both
real and personal property and all other rights and interests, whether tangible
or intangible in nature, of Trustor in the Property. By executing and delivering
this Security Instrument, Trustor hereby grants to Administrative Agent, for the
benefit of Administrative Agent and the Lenders, as security for the
Obligations, a security interest in the Fixtures, the Equipment, the Personal
Property and other property constituting the Property to the full extent that
the Fixtures, the Equipment, the Personal Property


6



--------------------------------------------------------------------------------





and such other property may be subject to the Uniform Commercial Code (said
portion of the Property so subject to the Uniform Commercial Code being called
the “Collateral”). If an Event of Default occurs, Administrative Agent, in
addition to any other rights and remedies which it may have, will have and may
exercise immediately and without demand, any and all rights and remedies granted
to a secured party upon default under the Uniform Commercial Code, including,
without limiting the generality of the foregoing, the right to take possession
of the Collateral or any part thereof, and to take such other measures as
Administrative Agent may deem necessary for the care, protection and
preservation of the Collateral. Upon request or demand of Administrative Agent
after the occurrence, and during the continuance, of an Event of Default,
Trustor will, at its expense, assemble the Collateral and make it available to
Administrative Agent at a convenient place (at the Land if tangible property)
acceptable to Administrative Agent. Trustor will pay to Administrative Agent on
demand any and all expenses, including legal expenses and attorneys’ fees,
incurred or paid by Administrative Agent in protecting its interest in the
Collateral and in enforcing its rights hereunder with respect to the Collateral
after the occurrence, and during the continuance, of an Event of Default. Any
notice of sale, disposition or other intended action by Administrative Agent
with respect to the Collateral sent to Trustor in accordance with the provisions
hereof at least 10 Business Days prior to such action, will, except as otherwise
provided by applicable law, constitute reasonable notice to Trustor. The
proceeds of any disposition of the Collateral, or any part thereof, may, except
as otherwise required by applicable law, be applied by Administrative Agent to
the payment of the Obligations in such priority and proportions as
Administrative Agent in its discretion deems proper. The principal place of
business of Trustor (Debtor) is as set forth on page one hereof and the address
of Administrative Agent (Secured Party) is as set forth on page one hereof.
Section 1.4    FIXTURE FILING. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Security Instrument, and this Security
Instrument, upon being filed for record in the real estate records of the city
or county wherein such fixtures are situated, will operate also as a financing
statement naming Trustor as Debtor and Administrative Agent as Secured Party
filed as a fixture filing in accordance with the applicable provisions of said
Uniform Commercial Code upon such of the Property that is or may become
fixtures.
Section 1.5    PLEDGES OF MONIES HELD. Trustor hereby pledges to Administrative
Agent, for the benefit of Administrative Agent and the Lenders, any and all
monies now or hereafter held by Administrative Agent or on behalf of
Administrative Agent in connection with the Loan, including the Net Proceeds and
any sums deposited in the Operating Accounts, as additional security for the
Obligations until expended or applied as provided in this Security Instrument or
the Loan Agreement.
CONDITIONS TO GRANT
TO HAVE AND TO HOLD the above granted and described Property unto Trustee and
Trustee’s successors, substitutes, and assigns, IN TRUST, however, upon the
terms, provisions and conditions herein set forth;


7



--------------------------------------------------------------------------------





PROVIDED, HOWEVER, this grant is made upon the express condition that, if
Borrowers pay to Administrative Agent in full the Obligations at the time and in
the manner provided in the Loan Documents, and perform in full the Obligations
in the time and manner set forth in the Loan Documents and comply with each and
every covenant and condition set forth herein and in the other Loan Documents,
the estate hereby granted will cease, terminate and be void; provided, however,
that Trustor’s obligation to indemnify and hold harmless Administrative Agent
and the Lenders pursuant to the provisions hereof will survive any such payment
or release. Furthermore, upon written request of Administrative Agent stating
that all Obligations (as hereinafter defined) have been satisfied in full and
upon payment by Trustor of Administrative Agent’s, Lenders’ and Trustee’s fees,
Trustee will reconvey to Trustor, or to the person or persons legally entitled
thereto, without warranty, any portion of the Property then held hereunder. The
recitals in such reconveyance of any matters or facts will be conclusive proof
of the truthfulness thereof. The grantee in any reconveyance may be described as
“the person or persons legally entitled thereto.”
Article 2 - DEBT AND OBLIGATIONS SECURED
Section 2.1    DEBT. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the Debt which
includes, but is not limited to, the obligations of Borrowers to pay the
principal and interest owing pursuant to the terms and conditions of the Notes
and the Loan Agreement.
Section 2.2    OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):
(a)    the payment and performance of all other obligations of Trustor contained
herein, including all fees and charges payable by Trustor;
(b)    the payment and performance of all obligations of any other Borrower
contained in any other Security Instrument (as defined in the Loan Agreement),
including all fees and charges payable by such Borrower;
(c)    the payment and performance of each obligation of Borrowers contained in
the Loan Agreement and any other Loan Document, including all Swap Obligations
of Borrower and all fees and charges payable by Borrowers; and
(d)    the performance of each obligation of Borrowers contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Loan Agreement or any other Loan
Document.
Section 2.3    DEBT AND OTHER OBLIGATIONS. Borrowers’ obligations for the
payment of the Debt and the payment and performance of the Other Obligations
will be referred to collectively herein as the “Obligations.”
Article 3 - TRUSTOR COVENANTS
Trustor covenants and agrees that:


8



--------------------------------------------------------------------------------





Section 3.1    PAYMENT OF OBLIGATIONS. Trustor will pay and perform the
Obligations at the time and in the manner provided in the Loan Agreement, the
Notes and this Security Instrument.
Section 3.2    INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Notes and (c) all and
any of the other Loan Documents, are hereby made a part of this Security
Instrument to the same extent and with the same force as if fully set forth
herein.
Section 3.3    INSURANCE. Trustor will, at no expense to Trustee, Administrative
Agent or Lenders, obtain and maintain, or cause to be maintained, in full force
and effect at all times insurance with respect to Trustor and the Property as
required pursuant to the Loan Agreement. In the event Trustor fails to obtain,
maintain, keep in force or deliver to Administrative Agent the policies of
insurance required by the Loan Agreement in accordance with the terms thereof,
Administrative Agent may (but has no obligation to) procure (upon no less than
five (5) Business Days’ notice to Trustor) such insurance or single-interest
insurance for such risks covering Administrative Agent’s and the Lenders’
interests, and Trustor will pay all premiums thereon promptly upon demand by
Administrative Agent, and until such payment is made by Trustor, the amount
advanced by Administrative Agent with respect to all such premiums will, at
Administrative Agent’s option, bear interest at the Default Rate.
Section 3.4    MAINTENANCE OF PROPERTY. Trustor will cause the Property to be
maintained in a good and safe condition and repair and otherwise in accordance
with the Loan Agreement. The Improvements, the Fixtures, the Equipment and the
Personal Property will not be removed, demolished or altered without the consent
of Administrative Agent and the Required Lenders other than in accordance with
the terms and conditions of the Loan Agreement. Trustor will promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
casualty or become damaged, worn or dilapidated or which may be affected by any
condemnation, and will complete and pay for any structure at any time in the
process of construction or repair on the Land.
Section 3.5    WASTE. Trustor will not commit or knowingly suffer any waste of
the Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any insurance policy which Trustor is obligated to maintain
pursuant to the Loan Agreement, or do or permit to be done thereon anything that
may in any way materially impair the value of the Property or the security of
this Security Instrument. Trustor will not, without the prior written consent of
Administrative Agent and the Required Lenders, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Land, regardless of the depth thereof or the
method of mining or extraction thereof.
Section 3.6    PAYMENT FOR LABOR AND MATERIALS; MECHANIC’S AND MATERIALMEN’S
LIENS.
(a)    Subject to Section 3.6(g), Trustor will promptly pay all bills for labor
and materials incurred in connection with the Property and prevent the fixing of
any lien against any


9



--------------------------------------------------------------------------------





part of the Property, even if it is inferior to this Security Instrument, for
any such bill which may be legally due and payable. Trustor agrees to furnish,
upon Administrative Agent’s request, reasonable proof of such payment to
Administrative Agent after payment and before delinquency.


(b)    Intentionally Deleted.
(c)    Intentionally Deleted.
(d)    If Administrative Agent or its title insurer determines that a
preliminary notice has been filed in the State Construction Registry prior to
the time of the recording of this Security Instrument, Trustor will provide to
Administrative Agent written evidence reasonably acceptable to Administrative
Agent and its title insurer that either (i) the lien claimant has accepted
payment in full (or a smaller amount as may have been agreed upon by the parties
in writing) for construction services that the claimant furnished pursuant to
Utah Code Annotated § 38-1a-503(2)(b) such that the priority for any
pre-construction services lien or a construction services lien dates immediately
after the recording of this Security Instrument or (ii) that Trustor is
contesting such notice pursuant to the terms hereof.
(e)    Intentionally Deleted. 
(f)    Trustor will cause, as a condition precedent to the closing of the loan
secured hereby, Administrative Agent’s title insurer to insure in a manner
acceptable to Administrative Agent in its sole discretion, that this Security
Instrument is a valid and existing first priority lien on the Property free and
clear of any and all exceptions for mechanic’s and materialman’s liens and all
other liens and exceptions except as set forth in the mortgagee’s policy of
title insurance accepted by Administrative Agent, and such title insurance
policy may not contain an exception for broken lien priority and may not include
any pending disbursement endorsement, or any similar limitation or coverage or
requiring future endorsements to increase mechanic lien coverage under Covered
Risk 11(a) of the 2006 Form of ALTA Mortgagee’s Title Insurance Policy.
(g)    Subject to Trustor’s right to contest pursuant to the terms hereof,
Trustor will pay and promptly discharge, at Trustor’s cost and expense, all
liens, encumbrances and charges upon the Property (other than the Permitted
Exceptions), or any part thereof or interest therein whether inferior or
superior to this Security Instrument and keep and maintain the same free from
the claim of all persons supplying labor, services or materials that will be
used in connection with or enter into the construction of any and all buildings
now being erected or that hereafter may be erected on the Property regardless of
by whom such services, labor or materials may have been contracted, provided,
however, that Trustor will have the right to contest any such claim or lien so
long as Trustor previously records a notice of release of lien and substitution
of alternate security as contemplated by Utah Code Annotated § 38-1a-804 and
otherwise complies with the requirements of Utah Code Annotated § 38-1a-804 to
release the Property from such lien or claim.  Notwithstanding the foregoing,
Trustor may (A) with the prior written consent of Administrative Agent, contest
the amount of any such lien or claim related to services, labor or materials in
accordance with Utah Code Annotated § 38-1a-804(7) without previously recording
a notice of release of lien and substitution of alternate security or (B)
appropriately bond or


10



--------------------------------------------------------------------------------





reserve (in cash deposited with Administrative Agent) for any such lien or
claim, as determined in Administrative Agent’s reasonable discretion.
(h)    If Trustor fails to remove and discharge any such lien, encumbrance or
charge, or if Trustor disputes the amount thereof in contravention of the
requirements hereof, then, in addition to any other right or remedy of
Administrative Agent, Administrative Agent may, but will not be obligated to,
discharge the same (upon five (5) Business Days’ notice to Trustor) either by
paying the amount claimed to be due or by procuring the release of the Property
from the effect of such lien, encumbrance or charge by obtaining a bond in the
name of and for the account Trustor of and recording a notice of release of lien
and substitution of alternate security in the name of Trustor, each as
contemplated by Utah Code Annotated § 38-1a-804 or other applicable law, or
otherwise by giving security for such claim.  Trustor will, within seven (7)
Business Days following written demand therefor by Administrative Agent, pay to
Administrative Agent an amount equal to all costs and expenses incurred by
Administrative Agent in connection with the exercise by Administrative Agent of
the foregoing right to discharge any such lien, encumbrance or charge, including
costs of any bond or additional security, together with interest thereon from
the date of such expenditure at the Default Rate.
Section 3.7    PAYMENT OF TAXES AND IMPOSITIONS.
(a)    Trustor will pay, or cause to be paid prior to delinquency, all real
property taxes and assessments, general and special, and all other taxes,
assessments, duties, levies, imposts, deductions, charges or withholdings, of
any kind or nature whatsoever, including nongovernmental levies or assessments
such as maintenance charges, levies or charges resulting from covenants,
conditions and restrictions affecting the Property, which are assessed or
imposed upon the Property, or become due and payable, and which create or may
create a lien upon the Property (all the foregoing, collectively,
“Impositions”).
(b)    After prior notice to Administrative Agent, Trustor, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Impositions, provided that (i) no Event of Default has
occurred and is continuing, (ii) such proceeding is permitted and conducted in
accordance with the provisions of any other instrument to which Trustor or the
Property is subject and will not constitute a default thereunder, (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (iv) Trustor will promptly upon
final determination thereof pay the amount of any such Impositions, together
with all costs, interest and penalties which may be payable in connection
therewith, and (v) Trustor has furnished such security as may be required in the
proceeding, or as may be reasonably requested by Administrative Agent to insure
the payment of any contested Impositions, together with all interest and
penalties thereon. Administrative Agent may pay over (upon no less than five (5)
Business Days’ written notice to Trustor) any such security or part thereof held
by Administrative Agent to the claimant entitled thereto at any time when, in
the reasonable judgment of Administrative Agent, the entitlement of such
claimant is established or the Property (or part thereof or interest therein) is
in danger of being sold, forfeited, terminated, cancelled or lost or there is
any danger of any Lien related to the contested Impositions becoming senior in
priority, in whole or in part, to the Lien of the Security Instrument. If
Administrative Agent shall make any such payment, Trustor shall


11



--------------------------------------------------------------------------------





provide (at Trustor’s sole cost and expense) such endorsements to Administrative
Agent’s title insurance policy or such other evidence as Administrative Agent
may reasonably require to confirm no loss of priority of the Security
Instrument.
Section 3.8    CHANGE OF NAME, JURISDICTION. In addition to the restrictions
contained in the Loan Agreement, Trustor will not change Trustor’s name,
identity (including its trade name or names) or jurisdiction of formation or
organization unless Trustor has first obtained the prior written consent of
Administrative Agent to such change (which consent shall not be unreasonably
withheld, conditioned or delayed), and has taken all actions reasonably
necessary or reasonably required by Administrative Agent to file or amend any
financing statements or continuation statements to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Trustor will notify Administrative Agent in writing of any change in its
organizational identification number at least 10 Business Days in advance of
such change becoming effective. If Trustor does not now have an organizational
identification number and later obtains one, Trustor will promptly notify
Administrative Agent in writing of such organizational identification number. At
the request of Administrative Agent, Trustor will execute a certificate in form
reasonably satisfactory to Administrative Agent listing the trade names under
which Trustor intends to operate the Property, and representing and warranting
that Trustor does, and has previously never done, business under no other trade
name with respect to the Property.
Section 3.9    UTILITIES. Trustor will pay or cause to be paid prior to
delinquency all utility charges that are incurred by Trustor for the benefit of
the Property or that may become a charge or lien against the Property for gas,
electricity, water or sewer services furnished to the Property and all other
assessments or charges of a similar nature, whether public or private, affecting
or related to the Property or any portion thereof, whether or not such
assessments or charges are or may become liens thereon.
Section 3.10    CASUALTY After obtaining knowledge of the occurrence of any
damage, destruction or other casualty to the Property or any part thereof,
whether or not covered by insurance, Trustor must immediately notify
Administrative Agent in writing. In the event of such casualty, all proceeds of
insurance (collectively, the “Insurance Proceeds”) must be payable to
Administrative Agent and no other party, and Trustor hereby authorizes and
directs any affected insurance company to make payment of such Insurance
Proceeds directly to Administrative Agent and no other party. If Trustor
receives any Insurance Proceeds, Trustor must pay over such Insurance Proceeds
to Administrative Agent within 5 Business Days. Administrative Agent is hereby
authorized and empowered by Trustor to settle, adjust or compromise any and all
claims for loss, damage or destruction under any policy or policies of
insurance. Notwithstanding the above, provided that (i) such proceeds do not
exceed $500,000 for any Property (as defined in the Loan Agreement), (ii) no
Event of Default exists, and (iii) the casualty does not materially impair the
value of the Project, Trustor may retain such proceeds (which shall be applied
to the restoration of the Improvements to the extent required to repair a
casualty). In the event of a foreclosure of this Security Instrument, or other
transfer of title to the Property in extinguishment in whole or in part of the
Obligations, all right, title and interest of Trustor in and to any Insurance
Proceeds will vest in the purchaser at such foreclosure or in Administrative
Agent, for the benefit of Administrative Agent and the Lenders or other
transferee in the event of such other transfer of title. Nothing herein will be
deemed to excuse


12



--------------------------------------------------------------------------------





Trustor from repairing or maintaining the Property as provided in this Security
Instrument or restoring all damage or destruction to the Property, regardless of
the availability or sufficiency of Insurance Proceeds, and the application or
release by Administrative Agent of any Insurance Proceeds will not cure or waive
any Default, Event of Default or notice of Default or Event of Default or
invalidate any action taken by or on behalf of Administrative Agent pursuant to
any such notice.
Section 3.11    CONDEMNATION If any proceeding or action is commenced for the
taking of the Property, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, condemnation or otherwise,
or if the same is taken or damaged by reason of any public improvement or
condemnation proceeding, or in any other manner, or should Trustor receive any
notice or other information regarding such proceeding, action, taking or damage,
Trustor must immediately notify Administrative Agent in writing. Administrative
Agent may commence, appear in and prosecute in its own name any such action or
proceeding. Administrative Agent may also make (during the existence of an Event
of Default) any compromise or settlement in connection with such taking or
damage. Neither Administrative Agent nor any Lender will be liable to Trustor
for any failure by Administrative Agent to collect or to exercise diligence in
collecting any such compensation for a taking. All compensation, awards,
damages, rights of action and proceeds awarded to Trustor by reason of any such
taking or damage to the Property or any part thereof or any interest therein for
public or quasi-public use under the power of eminent domain, by reason of any
public improvement or condemnation proceeding, or in any other manner (the
“Condemnation Proceeds”) are hereby assigned to Administrative Agent, for the
benefit of Administrative Agent and the Lenders and Trustor agrees to execute
such further assignments of the Condemnation Proceeds as Administrative Agent
may require. Nothing herein will be deemed to excuse Trustor from repairing,
maintaining or restoring the Property as provided in this Security Instrument,
regardless of the availability or sufficiency of any Condemnation Proceeds, and
the application or release by Administrative Agent of any Condemnation Proceeds
will not cure or waive any Default, Event of Default or notice of Default or
Event of Default or invalidate any action taken by or on behalf of
Administrative Agent pursuant to any such notice. In the event of a foreclosure
of this Security Instrument, or other transfer of title to the Property in
extinguishment in whole or in part of the Obligations, all right, title and
interest of Trustor in and to the Condemnation Proceeds will vest in the
purchaser at such foreclosure or in Administrative Agent, for the benefit of
Administrative Agent and the Lenders, or other transferee in the event of such
other transfer of title.
Section 3.12    AVAILABILITY OF NET PROCEEDS.
(a)    In the event of any damage or destruction of the Property, Administrative
Agent shall apply all Insurance Proceeds remaining after deductions of all
expenses of collection and settlement thereof, including, without limitation,
reasonable attorneys’ and adjustors’ fees and expenses, to the restoration of
the Improvements but only as repairs or replacements are effected and continuing
expenses become due and payable; provided that the following conditions are met:
(a) no Event of Default exists that has not been cured; (b) the Loan is in
balance (taking into account all costs of reconstruction and the amount of the
Insurance Proceeds, if any, the amount of operating expenses and interest that
will accrue under the Notes, and any additional funds deposited by Trustor with
Administrative Agent to pay for such costs of reconstruction);


13



--------------------------------------------------------------------------------





(c) Administrative Agent has determined, in its sole discretion, that the damage
or destruction can be repaired and that the damaged portion of the Improvements
can be completed according to the requirements of the Loan Agreement;
(d) Administrative Agent and all applicable governmental authorities have
approved the final plans and specifications for reconstruction of the damaged
portion of the Improvements; (e) Administrative Agent has approved, for the
reconstruction of the damaged portion of the Improvements, in its sole
discretion, the budget, the construction schedule and the construction contract;
and (f) Administrative Agent has determined, in its sole discretion, that after
the reconstruction work is completed, the Borrowing Base Amount as a percentage
of the Borrowing Base Value of the Projects shall not exceed the Maximum
Borrowing Base Leverage Ratio (as defined in the Loan Agreement), provided
Trustor may pay down the Loan so that the foregoing requirement in this clause
(f) is satisfied. If any one or more of such conditions set forth herein have
not been met, Administrative Agent will not be obligated to make any further
disbursements pursuant to the Loan Agreement, and Administrative Agent shall
apply all Insurance Proceeds, after deductions as herein provided, to the
repayment of the outstanding balance of the Notes, (without payment of a
prepayment premium other than LIBOR Breakage Costs) together with all accrued
interest thereon, in such order as Administrative Agent may elect,
notwithstanding that the outstanding balance may not be due and payable.
(b)    In the event of any taking or condemnation of the Property or any part
thereof or interest therein, all Condemnation Proceeds will be paid to
Administrative Agent, for the benefit of Administrative Agent and the Lenders.
After deducting therefrom all costs and expenses (regardless of the particular
nature thereof and whether incurred with or without suit), including attorneys’
fees, incurred by it in connection with any such action or proceeding,
Administrative Agent shall apply all such Condemnation Proceeds to the
restoration of the Improvements (other than Condemnation Proceeds attributable
to temporary use or occupancy which may be applied, at Administrative Agent’s
option, to installments of principal and interest and other charges due under
the Notes and other Loan Documents when the same become due and payable, without
payment of a prepayment premium other than LIBOR Breakage Costs) provided that:
(i)    the taking or damage will not, in Administrative Agent’s reasonable
judgment, materially impair the security for the Loan; and
(ii)    all conditions set forth in Section 3.12(a) above with respect to the
disbursement of Insurance Proceeds are met.
If all of the above conditions are met, Administrative Agent shall disburse the
Condemnation Proceeds in accordance with the Loan Agreement and only as repairs
or replacements are effected and continuing expenses become due and payable. If
any one or more of the above conditions are not met, Administrative Agent shall
apply all of the Condemnation Proceeds, after deductions as herein provided, to
the repayment of the outstanding balance of the Notes (without payment of
prepayment premiums other than LIBOR Breakage Costs), together with all accrued
interest thereon, in such order as Administrative Agent may elect,
notwithstanding that said outstanding balance may not be due and payable, and
Administrative Agent will have no further obligation to make disbursements
pursuant to the Loan Agreement or the other Loan Documents. If the Condemnation
Proceeds are not sufficient to repay the portion of the Loan allocable to the
Property covered by this Deed of Trust and Administrative Agent or


14



--------------------------------------------------------------------------------





Lenders have determined that its security for the Loan is materially impaired,
Trustor shall immediately pay any such remaining balance allocable to the
Property, together with all accrued interest thereon. Notwithstanding the above,
provided the Condemnation Proceeds do not exceed $125,000, no Event of Default
exists, and the taking has not materially impaired the value of the Property,
Trustor may retain such Condemnation Proceeds.
(c)    The term “Net Proceeds” means (i) the net amount of the Insurance
Proceeds received by Administrative Agent after deduction of Administrative
Agent’s costs and expenses (including attorneys’ fees), if any, in collecting
the same; or (ii) the net amount of the Condemnation Proceeds received by
Administrative Agent after deduction of Administrative Agent’s costs and
expenses (including attorneys’ fees), if any, in collecting the same, whichever
the case may be; and (iii) any additional deposit the Administrative Agent
requires the Trustor to make to the Administrative Agent in connection with such
casualty or condemnation proceeding.
Article 4 - OBLIGATIONS AND RELIANCES
Section 4.1    RELATIONSHIP OF TRUSTOR AND LENDERS. The relationship between
Trustor and Administrative Agent and the Lenders is solely that of debtor and
creditor, and neither Administrative Agent nor any Lender has any fiduciary or
other special relationship with Trustor, and no term or condition of any of the
Loan Agreement, this Security Instrument, any of the other Loan Documents, the
Indemnity or the Guaranties will be construed so as to deem the relationship
between Trustor and Administrative Agent and the Lenders to be other than that
of debtor and creditor.
Section 4.2    NO RELIANCE ON LENDERS OR ADMINISTRATIVE AGENT. The general
partners, members, principals and (if Trustor is a trust) beneficial owners of
Trustor are experienced in the ownership and operation of properties similar to
the Property, and Trustor and Administrative Agent and Lenders are relying
solely upon such expertise and business plan in connection with the ownership
and operation of the Property. Trustor is not relying on Administrative Agent’s
or any Lender’s expertise, business acumen or advice in connection with the
Property.
Section 4.3    NO ADMINISTRATIVE AGENT OR LENDER OBLIGATIONS.
(a)    Notwithstanding anything to the contrary contained in this Security
Instrument, neither Administrative Agent nor any Lender is undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to any other agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.
(b)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Administrative Agent or any Lender pursuant to this
Security Instrument, the Loan Agreement, the other Loan Documents, the Indemnity
or the Guaranties, including any officer’s certificate, balance sheet, statement
of profit and loss or other financial statement, survey, appraisal, or insurance
policy, neither Administrative Agent nor any Lender will be deemed to have
warranted, consented to, or affirmed the sufficiency, legality or


15



--------------------------------------------------------------------------------





effectiveness of same, and such acceptance or approval thereof will not
constitute any warranty or affirmation with respect thereto by Administrative
Agent or any Lender.
Section 4.4    RELIANCE. Trustor recognizes and acknowledges that in accepting
the Loan Agreement, the Notes, this Security Instrument, the other Loan
Documents, the Indemnity and the Guaranties, Administrative Agent and the
Lenders are expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Article V of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Administrative Agent or any Lender; that such
reliance existed on the part of Administrative Agent and Lenders prior to the
date hereof; that the warranties and representations are a material inducement
to the Lenders in making the Loan; and that Administrative Agent and the Lenders
in entering into the Loan Agreement; and that the Lenders would not be willing
to make the Loan and accept this Security Instrument in the absence of the
warranties and representations as set forth in Article V of the Loan Agreement.
Article 5 - FURTHER ASSURANCES
Section 5.1    RECORDING OF SECURITY INSTRUMENT, ETC. Trustor forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, will cause this Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Administrative Agent
in, the Property. Trustor will pay all taxes, filing, registration or recording
fees, and all reasonable expenses incident to the preparation, execution,
acknowledgment and/or recording of the Notes, this Security Instrument, the
other Loan Documents, any note, deed of trust or mortgage supplemental hereto,
any security instrument with respect to the Property and any instrument of
further assurance, and any modification or amendment of the foregoing documents,
and all federal, state, county and municipal taxes, duties, imposts, assessments
and charges arising out of or in connection with the execution and delivery of
this Security Instrument, any deed of trust or mortgage supplemental hereto, any
security instrument with respect to the Property or any instrument of further
assurance, and any modification or amendment of the foregoing documents, except
where prohibited by law so to do.
Section 5.2    FURTHER ACTS, ETC. Trustor will, at Trustor’s sole cost and
expense, and without expense to Administrative Agent or any Lender, do, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, notices of assignments, transfers and
assurances as Administrative Agent or Trustee may, from time to time, reasonably
require, for the better assuring, conveying, assigning, transferring, and
confirming unto Administrative Agent (for the benefit of itself and the Lenders)
and/or Trustee (for the benefit or itself and the Administrative Agent and
Lenders) the property and rights hereby mortgaged, deeded, granted, bargained,
sold, conveyed, confirmed, pledged, assigned, warranted and transferred or
intended now or hereafter so to be, or which Trustor may be or may hereafter
become bound to convey or assign to Administrative Agent and/or Trustee, in each
case for the benefit of Administrative Agent and the Lenders, or for carrying
out the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or


16



--------------------------------------------------------------------------------





recording this Security Instrument, or for complying with all applicable Laws
and Governmental Requirements. Trustor, within ten (10) Business Days following
written demand by Administrative Agent, will execute and deliver, and in the
event it fails to so execute and deliver, hereby authorizes Administrative Agent
and/or Trustee (at the direction of Administrative Agent) to execute in the name
of Trustor or file or record without the signature of Trustor to the extent
Administrative Agent or Trustee may lawfully do so, one or more financing
statements (including initial financing statements and amendments thereto and
continuation statements), to evidence more effectively the security interest of
Administrative Agent in the Property. Trustor also ratifies its authorization
for Administrative Agent or Trustee to have filed or recorded any like initial
financing statements, amendments thereto and continuation statements, if filed
or recorded prior to the date of this Security Instrument. Any initial financing
statements and amendments thereto may (a) indicate the Personal Property: (i) as
all assets of Trustor or words of similar effect, regardless of whether any
particular asset comprised in the Personal Property falls within the scope of
Article 9a of the Uniform Commercial Code or similar provision of any other
applicable jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) provide any other information required by Part 5 of
Article 9a of the Uniform Commercial Code or similar provision of any other
applicable jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether Trustor is an organization,
the type of organization and any organization identification number issued to
Trustor. Trustor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of Administrative Agent and agrees
that it will not do so without the prior written consent of Administrative
Agent, subject to Trustor’s rights under Section 9a-509 of the Uniform
Commercial Code or similar provision of any other applicable jurisdiction.
Trustor grants to Administrative Agent an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Administrative Agent at law and in equity during the
existence of an Event of Default, including such rights and remedies available
to Administrative Agent pursuant to this Section. To the extent not prohibited
by applicable law, Trustor hereby ratifies all acts Administrative Agent has
lawfully done in the past or will lawfully do or cause to be done in the future
by virtue of such power of attorney.
Section 5.3    CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS.
(a)    If any law is enacted or adopted or amended after the date of this
Security Instrument which deducts the Debt from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Administrative Agent’s or any Lender’s interest in the Property,
Trustor will pay the tax, with interest and penalties thereon, if any, in
accordance with the applicable provisions of the Loan Agreement.
(b)    Trustor will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes assessed against the Property,
or any part thereof, and no deduction will otherwise be made or claimed from the
assessed value of the Property, or any part thereof, for real estate tax
purposes by reason of this Security Instrument or the Debt.
(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State will require revenue or other stamps to be affixed
to the Notes, this Security


17



--------------------------------------------------------------------------------





Instrument, or any of the other Loan Documents or impose any other tax or charge
on the same, Trustor will pay for the same, with interest and penalties thereon,
if any.
Article 6 - DUE ON SALE/ENCUMBRANCE
Section 6.1    ADMINISTRATIVE AGENT RELIANCE. Trustor acknowledges that
Administrative Agent and the Lenders have examined and relied on the experience
of Trustor and its general partners, members, principals and (if Trustor is a
trust) beneficial owners in owning and operating properties such as the Property
in agreeing to make the Loan, and will continue to rely on Trustor’s ownership
of the Property as a means of maintaining the value of the Property as security
for repayment and performance of the Obligations. Trustor acknowledges that
Administrative Agent and the Lenders have a valid interest in maintaining the
value of the Property so as to ensure that, should Borrowers default in the
repayment of the Obligations or the performance of the Obligations,
Administrative Agent, for the benefit of Administrative Agent and the Lenders
can recover the Obligations by a sale of the Property.
Section 6.2    NO TRANSFER. Trustor will comply in all respects with the
provisions of the Loan Agreement regarding (a) selling, transferring, leasing,
conveying or encumbering the Land, the Equipment or the Improvements or the
direct or indirect interests in Trustor, and (b) changing control of Trustor.
Article 7 - RIGHTS AND REMEDIES UPON DEFAULT
Section 7.1    REMEDIES. Upon the occurrence, and during the continuance, of any
Event of Default, unless such Event of Default is subsequently waived in writing
by the Required Lenders or Administrative Agent, as applicable (provided that
the Required Lenders and Administrative Agent have no obligation whatsoever to
grant any such waiver and any such waiver, if granted, will be considered a
one-time waiver), Administrative Agent or Trustee (as applicable and at
Administrative Agent’s direction) may exercise any or all of the following
rights and remedies, consecutively or simultaneously, and in any order:
(a)    intentionally omitted;
(b)    institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument as a mortgage under any applicable
provision of law, in which case the Property or any interest therein may be sold
for cash or upon credit in one or more parcels or in several interests or
portions and in any order or manner;
(c)    with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Obligations then
due and payable, subject to the continuing lien and security interest of this
Security Instrument for the balance of the Obligations not then due, unimpaired
and without loss of priority;
(d)    sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Trustor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;


18



--------------------------------------------------------------------------------





(e)    institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Loan Agreement or in the other Loan Documents;
(f)    to the extent permitted by applicable law, recover judgment on the
Obligations either before, during or after any proceedings for the enforcement
of this Security Instrument or the other Loan Documents;
(g)    apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Obligations and without regard for the solvency of
Trustor, any guarantor or any indemnitor with respect to the Loan or of any
Person liable for the payment of the Obligations. Trustor waives any right to
any hearing or notice of hearing prior to the appointment of a receiver. Such
receiver and his agents will be empowered to (i) take possession of the Property
and perform all necessary or desirable acts with respect to management and
operation of the Property, (ii) exclude Trustor and Trustor’s agents, servants,
and employees from the Property, (iii) collect the rents, issues, profits, and
income therefrom, (iv) complete any construction which may be in progress, (v)
do such maintenance and make such repairs and alterations as the receiver deems
necessary, (vi) use all stores of materials, supplies, and maintenance equipment
on the Property and replace such items at the expense of the receivership
estate, (vii) to pay all taxes and assessments against the Property, all
premiums for insurance thereon, all utility and other operating expenses, and
all sums due under any prior or subsequent encumbrance, (viii) generally do
anything which Trustor could legally do if Trustor were in possession of the
Property, and (ix) take any other action permitted by law. All expenses incurred
by the receiver or his agents will constitute a part of the Obligations. Any
revenues collected by the receiver will be applied first to the expenses of the
receivership, including reasonable attorneys’ fees incurred by the receiver and
by Administrative Agent, together with interest thereon at the Default Rate from
the date incurred until repaid, and the balance will be applied toward the
Obligations or in such other manner as the court may direct. Unless sooner
terminated with the express consent of Administrative Agent, any such
receivership will continue until the Obligations have been discharged in full,
or until title to the Property has passed after a receivership sale or a
foreclosure sale and all applicable periods of redemption have expired;
(h)    The license granted to Trustor under Section 1.2 hereof will
automatically be revoked and Administrative Agent or Trustee may enter into or
upon the Property, either personally or by its agents, nominees or attorneys and
dispossess Trustor and its agents and servants therefrom, without liability for
trespass, damages or otherwise and exclude Trustor and its agents or servants
wholly therefrom, and take possession of all books, records and accounts
relating thereto and Trustor agrees to surrender possession of the Property and
of such books, records and accounts to Administrative Agent or Trustee upon
demand, and thereupon Administrative Agent or Trustee may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Administrative Agent
or Trustee deems advisable; (iii) make alterations, additions, renewals,
replacements and improvements to or on the Property; (iv) exercise all rights
and powers of Trustor with respect to the Property, whether in the name of
Trustor or otherwise, including the right to make, cancel, enforce or modify
Leases, obtain and evict tenants, and demand, sue for,


19



--------------------------------------------------------------------------------





collect and receive all Rents of the Property and every part thereof; (v)
require Trustor to pay monthly in advance to Administrative Agent or Trustee, or
any receiver appointed to collect the Rents, the fair and reasonable rental
value for the use and occupation of such part of the Property as may be occupied
by Trustor; (vi) require Trustor to vacate and surrender possession of the
Property to Administrative Agent or Trustee or to such receiver and, in default
thereof, Trustor may be evicted by summary proceedings or otherwise; and (vii)
apply the receipts from the Property to the payment of the Obligations, in such
order, priority and proportions as Administrative Agent and the Required Lenders
deem appropriate in their sole discretion after deducting therefrom all expenses
(including attorneys’ fees) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes, Insurance Premiums and other
expenses in connection with the Property, as well as just and reasonable
compensation for the services of Administrative Agent and Trustee, and their
respective in-house and outside counsel(s), agents and employees;
(i)    exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and the Personal Property, or any part thereof, and to take such
other measures as Administrative Agent may deem necessary for the care,
protection and preservation of the Fixtures, the Equipment and the Personal
Property for the benefit of Administrative Agent and the Lenders, and (ii)
require Trustor at its expense to assemble the Fixtures, the Equipment and the
Personal Property and make it available to Administrative Agent at a convenient
place acceptable to Administrative Agent, for the benefit of Administrative
Agent and the Lenders. Any notice of sale, disposition or other intended action
by Administrative Agent or Trustee with respect to the Fixtures, the Equipment
and/or the Personal Property sent to Trustor in accordance with the provisions
hereof at least 5 days prior to such action, will constitute commercially
reasonable notice to Trustor;
(j)    apply any sums then deposited or held in escrow or otherwise by or on
behalf of Administrative Agent in accordance with the terms of the Loan
Agreement, this Security Instrument or any other Loan Document to the payment of
the following items in any order as determined in the sole and absolute
discretion of Administrative Agent and the Required Lenders:
(i)    Taxes;
(ii)    Insurance Premiums;
(iii)    Interest on the unpaid principal balance of the Notes;
(iv)    The unpaid principal balance of the Notes;
(v)    All other sums payable pursuant to the Notes, the Loan Agreement, this
Security Instrument and the other Loan Documents, including advances made by
Administrative Agent or Lenders pursuant to the terms of this Security
Instrument;
(k)    pursue such other remedies as Administrative Agent or Trustee may have
under the other Loan Documents, the Indemnity or the Guaranties and/or
applicable law;


20



--------------------------------------------------------------------------------





(l)    apply the undisbursed balance of any Net Proceeds, together with interest
thereon, to the payment of the Obligations in such order, priority and
proportions as Administrative Agent and the Required Lenders will deem to be
appropriate in their discretion;
(m)    exercise the power of sale herein contained and deliver to Trustee a
written statement of breach, notice of default and election to cause Trustor’s
interest in the Property to be sold; or
(n)    enforce all rights and remedies of an assignee of rents under the Act.
In addition to the foregoing, Administrative Agent and/or the Lenders may
exercise any and all additional rights and remedies specified in the Loan
Agreement, including that the Required Lenders may declare that the Commitments
are terminated and/or declaring that the entire unpaid principal balance of the
Obligations are immediately due and payment, together with accrued and unpaid
interest thereon.
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument will continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.
Section 7.2    ACCELERATION UPON DEFAULT; ADDITIONAL REMEDIES. Upon the
occurrence, and during the continuance, of an Event of Default, Administrative
Agent may, at its option, declare all or any part of the Obligations immediately
due and payable without any presentment, demand, protest or notice of any kind.
Administrative Agent or Trustee (as applicable and at Administrative Agent’s
direction) may, in addition to the exercise of any or all of the other remedies
specified in Article VII:
(a)    Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, enter upon and take possession of the Property, or any
part thereof, in its own name or in the name of Trustee, and do any acts that it
deems necessary or desirable to preserve the value, marketability or rentability
of the Property, or any part thereof or interest therein, increase the income
therefrom or protect the security hereof and, with or without taking possession
of the Property, sue for or otherwise collect the Rents, or any part thereof,
including, without limitation, those past due and unpaid, and apply the same,
less costs and expenses of operation and collection (including, without
limitation, attorneys’ fees) to the Obligations, all in such order as
Administrative Agent may determine. The entering upon and taking possession of
the Property, the collection of such Rents and the application thereof as
aforesaid, will not cure or waive any default or notice of default hereunder or
invalidate any act done in response to such default or pursuant to such notice
of default and, notwithstanding the continuance in possession of all or any
portion of the Property or the collection, receipt and application of Rents,
Trustee or Administrative Agent will be entitled to exercise every right
provided for in any of the Loan Documents or by law upon occurrence of any Event
of Default, including, without limitation, the right to exercise the power of
sale contained herein;
(b)    Commence an action to foreclose the lien of this Security Instrument (i)
non-judicially, or (ii) as a mortgage in accordance with Administrative Agent’s
rights under Utah


21



--------------------------------------------------------------------------------





Code Annotated § 57-1-23, or other applicable law, appoint a receiver pursuant
to the Utah Uniform Commercial Real Estate Receivership Act, Utah Code Annotated
§ 78B-21-101 et seq., as more particularly described in Section 7.1(g), or
specifically enforce any of the covenants hereof;
(c)    Exercise the power of sale herein contained and deliver to Trustee a
written statement of default or breach and cause Trustee to execute and record a
notice of default and election to cause Trustor’s interest in the Property to be
sold in accordance with Utah Annotated Code § 57-1-24 or other applicable law;
or


(d)    Exercise all other rights and remedies provided herein, in any Loan
Document or other document or agreement now or hereafter securing or guarantying
all or any portion of the Obligations, or by law.
Section 7.3    FORECLOSURE BY POWER OF SALE. After the lapse of such time as may
then be required by Utah Code Annotated § 57-1-24 or other applicable law
following the recordation of the notice of default, and notice of default and
notice of sale having been given as then required by Utah Code Annotated
§ 57-1-25 and § 57-1-26 or other applicable law, Trustee, without demand on
Trustor, will sell the Property on the date and at the time and place designated
in the notice of sale, either as a whole or in separate parcels, and in such
order as Administrative Agent may determine (but subject to Trustor’s statutory
right under Utah Code Annotated § 57-1-27 to direct the order in which the
property, if consisting of several known lots or parcels, will be sold), at
public auction to the highest bidder, the purchase price payable in lawful money
of the United States at the time of sale. The person conducting the sale may,
for any cause deemed expedient, postpone the sale from time to time until it is
completed and, in every such case, notice of postponement will be given by
public declaration thereof by such person at the time and place last appointed
for the sale; provided, if the sale is postponed for longer than forty-five (45)
days beyond the date designated in the notice of sale, notice of the time, date,
and place of sale will be given in the same manner as the original notice of
sale as required by Utah Code Annotated § 57-1-27. Trustee will execute and
deliver to the purchaser a Trustee’s Deed, in accordance with Utah Code
Annotated § 57-1-28, conveying the Property so sold, but without any covenant of
warranty, express or implied. The recitals in the Trustee’s Deed of any matters
or facts will be conclusive proof of the truthfulness thereof. Any person,
including Administrative Agent and Lenders, may bid at the sale. Trustee will
apply the proceeds of the sale as follows:
FIRST:  To the costs and expenses of exercising the power of sale and of the
sale, including the payment of the Trustee’s and attorney’s fees actually
incurred not to exceed the amount which may be provided for in this Security
Instrument.
SECOND: To payment of the obligations secured by this Security Instrument.
THIRD:  The balance, if any, to the person or persons legally entitled to the
proceeds, or the trustee, in the trustee’s discretion, may deposit the balance
of the proceeds with the clerk of the district court of the county in which the
sale took place, in accordance with Utah Code Annotated § 57-1-29.


22



--------------------------------------------------------------------------------





Upon any sale made under or by virtue of this Section 7.3, whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, the Administrative Agent may
bid for and acquire the Property, whether by payment of cash or by credit bid in
accordance with Utah Annotated Code § 57-1-28(1)(b). In the event of a
successful credit bid, Administrative Agent may make settlement for the purchase
price by crediting upon the Obligations of Trustor secured by this Security
Instrument such credit bid amount. Administrative Agent, upon so acquiring the
Property or any part thereof, will be entitled to hold, lease, rent, operate,
manage, and sell the same in any manner provided by applicable laws.
For purposes of Utah Code Annotated § 57-1-28, Trustor agrees that all default
interest, late charges, any prepayment premium, Swap Contract breakage fees and
similar amounts, if any, owing from time to time under the Notes will constitute
a part of and be entitled to the benefits of Administrative Agent’s Security
Instrument lien upon the Property, and (ii) Administrative Agent may add all
default interest, late charges, any prepayment premium, Swap Contract breakage
fees and similar amounts owing from time to time under the Notes to the
principal balance of the Notes, and in either case Administrative Agent may
include the amount of all unpaid late charges in any credit bid Administrative
Agent may make at a foreclosure sale of the Property pursuant to this Security
Instrument.
Section 7.4    PERSONAL PROPERTY. It is the express understanding and intent of
the parties that as to any personal property interests subject to Article 9a of
the Uniform Commercial Code, Administrative Agent, upon the occurrence and
during the continuance of an Event of Default, may proceed under the Uniform
Commercial Code or may proceed as to both real and personal property interests
in accordance with the provisions of this Security Instrument and its rights and
remedies in respect of real property, and treat both real and personal property
interests as one parcel or package of security as permitted by Utah Code
Annotated § 70A-9a-601 or other applicable law, and further may sell any shares
of corporate stock evidencing water rights in accordance with Utah Code
Annotated § 57-1-30 or other applicable law.
Section 7.5    APPOINTMENT OF RECEIVER. Upon the occurrence, and during the
continuance, of an Event of Default, Administrative Agent, as a matter of right
and without notice to Trustor or any one claiming under Trustor, and without
regard to the then value of the Property or the interest of Trustor therein,
will have the right to apply to any court having jurisdiction to appoint a
receiver or receivers of the Property, and Trustor hereby irrevocably consents
to such appointment and waives notice of any application therefor and consents
to Administrative Agent being appointed as such receiver if Administrative Agent
so elects. Any such receiver or receivers will have all the usual powers and
duties of receivers in like or similar cases, and all the powers and duties of
Administrative Agent in case of entry as provided herein, and will continue as
such and exercise all such powers until the later of the date of confirmation of
sale of the Property or the date of expiration of any redemption period, unless
such receivership is sooner terminated.
Section 7.6    Remedies Not Exclusive. Trustee and Administrative Agent, and
each of them, will be entitled to enforce payment and performance of any and all
of the Obligations and to exercise all rights and powers under the Loan
Documents and under the law now or hereafter in effect, notwithstanding some or
all of the Obligations may now or hereafter be otherwise


23



--------------------------------------------------------------------------------





secured or guaranteed. Neither the acceptance of this Security Instrument nor
its enforcement, whether by court action or pursuant to the power of sale or
other rights herein contained, will prejudice or in any manner affect Trustee’s
or Administrative Agent’s right to realize upon or enforce any other security or
guaranty now or hereafter held by Trustee or Administrative Agent, it being
agreed that Trustee and Administrative Agent, and each of them are entitled to
enforce this Security Instrument and any other security or any guaranty now or
hereafter held by Administrative Agent or Trustee in such order and manner as
they or either of them may in their absolute discretion determine. No remedy
herein conferred upon or reserved to Trustee or Administrative Agent is intended
to be exclusive of any other remedy herein or by law provided or permitted, but
each is cumulative and will be in addition to every other remedy given hereunder
or now or hereafter existing under the law. Every power or remedy given by any
of the Loan Documents or by law to Trustee or Administrative Agent or to which
either of them may be otherwise entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Trustee or Administrative Agent and, to the extent permitted by law, either of
them may pursue inconsistent remedies.
Section 7.7    DEFICIENCY. Trustor agrees to pay any deficiency arising from any
cause, to which Administrative Agent may be entitled after applications of the
proceeds of any sale, any Administrative Agent may commence suit to collect such
deficiency in accordance with Utah Code Annotated § 57-1-32 or other applicable
law. Trustor agrees for purposes of Utah Code Annotated § 57-1-32 that the value
of the Property as determined and set forth in an FIRREA appraisal of the
Property as obtained by Administrative Agent on or about the date of the sale or
the recording of a notice of default and election to sell shall constitute the
“fair market value” of the Property for purposes of Utah Code Annotated §
57-1-32.
Section 7.8    REINSTATEMENT. If Trustor, Trustor’s successor interest or any
other person having a subordinate lien or encumbrance of record on the Property,
reinstates this Security Instrument and the Loan with three (3) months of the
recordation of a notice of default in accordance with Utah Code Annotated
§ 57-1-31(1), such party will pay to Administrative Agent the reasonable
cancellation fee contemplated by Utah Code Annotated § 57-1-31(2), as delivered
by Administrative Agent, in accordance with its then current policies and
procedures, whereupon Trustee will record a notice of cancellation of the
pending sale.
Section 7.9    NO MERGER. In the event of a foreclosure of this Security
Instrument or any other mortgage or deed of trust securing the Obligations, the
Obligations then due Administrative Agent and Lenders will not be merged into
any decree of foreclosure entered by the court, and Administrative Agent may
concurrently or subsequently seek to foreclose one or more mortgages or deeds of
trust which also secure said Obligations.
Section 7.10    REQUEST FOR NOTICE. Trustor hereby requests, pursuant to Utah
Code Annotated § 57-1-26(3), a copy of any notice of default and that any notice
of sale hereunder and under any other deed of trust affecting the Property now
or at any time in the future be mailed to it at the address set forth in the
Loan Agreement.
Section 7.11    ACTIONS AND PROCEEDINGS. Trustor will give Administrative Agent
prompt written notice of the assertion of any claim with respect to, or the
filing of any action or proceeding purporting to affect the Property, the
security hereof or the rights or powers of


24



--------------------------------------------------------------------------------





Administrative Agent or Lenders. Administrative Agent has the right to appear in
and defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Trustor, which
Administrative Agent, in its discretion, decides should be brought to protect
its interest in the Property.
Section 7.12    RECOVERY OF SUMS REQUIRED TO BE PAID. Administrative Agent will
have the right from time to time to take action to recover any sum or sums which
constitute a part of the Obligations as the same become due, without regard to
whether or not the balance of the Obligations is due, and without prejudice to
the right of Administrative Agent or Trustee thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Trustor existing
at the time such earlier action was commenced. In the event Trustor is curing a
default or is paying off the Loan and Administrative Agent has incurred fees
which Trustor is obligated to pay to Administrative Agent under any of the Loan
Documents, and such amount has not been reduced to a final amount at the time
Trustor is curing the default or is paying off the Loan, Administrative Agent
may require Trustor to pay a reasonable estimate of such fees with the payment
curing the default or with the payoff of the Loan, and any amount paid in excess
of the estimate by the Trustor will be refunded to the Trustor after the final
amount of such fee is determined.
Section 7.13    OTHER RIGHTS, ETC.
(a)    The failure of Administrative Agent or the Lenders to insist upon strict
performance of any term hereof will not be deemed to be a waiver of any term of
this Security Instrument. Trustor will not be relieved of Trustor’s obligations
hereunder by reason of (i) the failure of Administrative Agent or Trustee to
comply with any request of Trustor or any guarantor or indemnitor with respect
to the Loan to take any action to foreclose this Security Instrument or
otherwise enforce any of the provisions hereof or of the Notes, the other Loan
Documents, the Indemnity or the Guaranties, (ii) the release, regardless of
consideration, of the whole or any part of the Property, or of any Person liable
for the Obligations or any portion thereof, or (iii) any agreement or
stipulation by Administrative Agent or the Lenders extending the time of payment
or otherwise modifying or supplementing the terms of the Notes, this Security
Instrument or the other Loan Documents, the Indemnity or the Guaranties.
(b)    It is agreed that the risk of loss or damage to the Property is on
Trustor, and neither Administrative Agent nor any Lender will have any liability
whatsoever for decline in value of the Property, for failure to maintain any
insurance policies, or for failure to determine whether insurance in force is
adequate as to the amount or nature of risks insured. Possession by
Administrative Agent will not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to all or any portion of
the Property or collateral not in Administrative Agent’s possession.
(c)    Administrative Agent may take action to recover the Obligations, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Administrative Agent thereafter to foreclose this Security Instrument.
The rights of Administrative Agent under this Security Instrument will be
separate, distinct and cumulative and none will be given effect to the exclusion
of the others. No act of Administrative Agent or Trustee will be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision.


25



--------------------------------------------------------------------------------





Administrative Agent will not be limited exclusively to the rights and remedies
herein stated but will be entitled to every right and remedy now or hereafter
afforded at law or in equity.
Section 7.14    RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Administrative
Agent may release, or cause Trustee to release, any portion of the Property for
such consideration as Administrative Agent may require without, as to the
remainder of the Property, in any way impairing or affecting the lien or
priority of this Security Instrument, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder are reduced by the actual monetary consideration, if any,
received by Administrative Agent for such release, and may accept by assignment,
pledge or otherwise any other property in place thereof as Administrative Agent
may require without being accountable for so doing to any other lienholder. This
Security Instrument will continue as a lien on, and security interest in, the
remaining portion of the Property.
Section 7.15    INTENTIONALLY DELETED.
Section 7.16    RIGHT OF ENTRY. Upon reasonable notice to Trustor (and subject
to the rights of tenants under their leases), Administrative Agent and its
agents will have the right to enter and inspect the Property at all reasonable
times.
Section 7.17    BANKRUPTCY.
(a)    After the occurrence, and during the continuance, of an Event of Default,
Administrative Agent will have the right to proceed in its own name or in the
name of Trustor in respect of any claim, suit, action or proceeding relating to
the rejection of any Lease, including the right to file and prosecute, to the
exclusion of Trustor, any proofs of claim, complaints, motions, applications,
notices and other documents, in any case in respect of the lessee under such
Lease under the Bankruptcy Code.
(b)    If there is filed by or against Trustor a petition under the Bankruptcy
Code and Trustor, as lessor under any Lease, determines to reject such Lease
pursuant to Section 365(a) of the Bankruptcy Code, then Trustor will give
Administrative Agent not less than 10 days’ prior notice of the date on which
Trustor will apply to the bankruptcy court for authority to reject the Lease (or
such lesser notice as may be reasonably practicable under the circumstances).
Administrative Agent will have the right, but not the obligation, to serve upon
Trustor within such 10 day period a notice stating that (i) Administrative Agent
demands that Trustor assume and assign the Lease to Administrative Agent
pursuant to Section 365 of the Bankruptcy Code and (ii) Administrative Agent
covenants to cure or provide adequate assurance of future performance under the
Lease. If Administrative Agent serves upon Trustor the notice described in the
preceding sentence, Trustor will not seek to reject the Lease and will comply
with the demand provided for in clause (i) of the preceding sentence within 30
days after the notice is given, subject to the performance by Administrative
Agent of the covenant provided for in clause (ii) of the preceding sentence.
Section 7.18    INTENTIONALLY OMITTED.
Section 7.19    ACCEPTANCE OF PAYMENTS. Trustor agrees that if Trustor makes a
tender of a payment but does not simultaneously tender payment of any late
charge, Default Rate


26



--------------------------------------------------------------------------------





interest, LIBOR Breakage Costs, Swap Obligations or other amount then due and
owing by Trustor under this Security Instrument or the other Loan Documents, and
such payment is accepted by Administrative Agent or any Lender, with or without
protest, such acceptance will not constitute any waiver of Administrative
Agent’s or such Lender’s rights to receive such amounts. Furthermore, if
Administrative Agent accepts any payment from Trustor or any Guarantor after a
Default or Event of Default, such acceptance will not constitute a waiver or
satisfaction of any such Default or Event of Default.
Article 8 - ENVIRONMENTAL HAZARDS
Section 8.1    ENVIRONMENTAL COVENANTS. Trustor has provided representations,
warranties and covenants regarding environmental matters set forth in the
Indemnity and Trustor will comply with the aforesaid covenants regarding
environmental matters. Notwithstanding anything in this Security Instrument to
the contrary, the term “Obligations” does not include any obligations or
liabilities under the Indemnity (as defined in the Loan Agreement) and the
obligations and liabilities under the Indemnity are not secured by this Security
Instrument.
Article 9 - INDEMNIFICATION
The provisions of Section 2.10(b), Section 6.24 [Fees and Expenses] and Section
10.1 [General Indemnities] of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein. Notwithstanding the foregoing or anything in
this Security Instrument to the contrary, however, this Security Instrument
shall not secure Borrower’s or Guarantor’s obligations under the Indemnity or
Guarantor’s obligations under any Guaranty.
Article 10 - CERTAIN WAIVERS
Section 10.1    WAIVER OF OFFSETS; DEFENSES; COUNTERCLAIM. Trustor hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Administrative Agent and/or any
Lender to offset any obligations to make the payments required by the Loan
Documents. No failure by Administrative Agent or any Lender to perform any of
its obligations hereunder will be a valid defense to, or result in any offset
against, any payments which Trustor is obligated to make under any of the Loan
Documents.
Section 10.2    MARSHALLING AND OTHER MATTERS. To the extent permitted by
applicable law, Trustor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption Laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Trustor hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument on behalf of Trustor, and on
behalf of each and every Person acquiring any interest in or title to the
Property subsequent to the date of this Security Instrument and on behalf of all
other Persons to the extent permitted by applicable law.
Section 10.3    WAIVER OF NOTICE. To the extent permitted by applicable law, and
unless such notice is required pursuant to the terms hereof, the Indemnity,
Guaranties or any Loan Documents, Trustor will not be entitled to any notices of
any nature whatsoever from


27



--------------------------------------------------------------------------------





Administrative Agent and/or the Lenders except with respect to matters for which
this Security Instrument or any of the other Loan Documents specifically and
expressly provides for the giving of notice by Administrative Agent or any
Lender to Trustor and except with respect to matters for which Administrative
Agent or any Lender is required by applicable law to give notice, and Trustor
hereby expressly waives the right to receive any notice from Administrative
Agent and/or the Lenders with respect to any matter for which this Security
Instrument does not specifically and expressly provide for the giving of notice
by Administrative Agent and/or the Lenders to Trustor. All sums payable by
Trustor pursuant to this Security Instrument must be paid without notice,
demand, counterclaim, setoff, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Trustor hereunder will in no way be released, discharged or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any condemnation or similar taking of the
Property or any part thereof; (b) any restriction or prevention of or
interference by any third party with any use of the Property or any part
thereof; (c) any title defect or encumbrance or any eviction from the Property
or any part thereof by title paramount or otherwise; (d) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to Administrative Agent or any Lender, or any
action taken with respect to this Security Instrument by any trustee or receiver
of Administrative Agent or any Lender, or by any court, in any such proceeding;
(e) any claim which Trustor has or might have against Administrative Agent or
any Lender; (f) any default or failure on the part of Administrative Agent or
any Lender to perform or comply with any of the terms hereof or of any other
agreement with Trustor; or (g) any other occurrence whatsoever, whether similar
or dissimilar to the foregoing; whether or not Trustor has notice or knowledge
of any of the foregoing.
Section 10.4    WAIVER OF STATUTE OF LIMITATIONS. To the extent permitted by
applicable law, Trustor hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment or performance of the Obligations.
Article 11 - NOTICES
All notices or other written communications hereunder will be delivered in
accordance with the notice provisions of the Loan Agreement.
Article 12 - APPLICABLE LAW
Section 12.1    GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION. IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SECURITY INSTRUMENT AND THE
OBLIGATIONS ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF UTAH, APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE
LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
TRUSTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER


28



--------------------------------------------------------------------------------





JURISDICTION GOVERNS THIS SECURITY INSTRUMENT, AND THIS SECURITY INSTRUMENT WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH,
AND ANY LAWS OF THE UNITED STATES OF AMERICA APPLICABLE TO NATIONAL BANKS.
TO THE FULLEST EXTENT PERMITTED BY LAW, TRUSTOR ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THE
LOAN AND/OR THE LOAN DOCUMENTS. TRUSTOR, TO THE FULLEST EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF UTAH
OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO
THIS SECURITY INSTRUMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE OF UTAH, (C) SUBMITS TO THE JURISDICTION AND VENUE OF SUCH COURTS AND
WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT, AND (D) AGREES
THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT
NOTHING HEREIN WILL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT AND EACH LENDER TO
BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). TRUSTOR FURTHER
CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL,
POSTAGE PREPAID, TO TRUSTOR AT THE ADDRESSES FOR NOTICES DESCRIBED IN THIS
SECURITY INSTRUMENT, AND CONSENTS AND AGREES THAT SUCH SERVICE WILL CONSTITUTE
IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN WILL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).
Section 12.2    PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof will be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term will not be affected thereby.
Section 12.3    AMENDMENTS. In the event of any amendment to the provisions of
Utah Code Annotated Title 57 or other provisions of Utah Code Annotated
referenced in this Security Instrument, this Security Instrument shall, at the
sole election of Administrative Agent, be deemed amended to be consistent with
such amendments or Administrative Agent may elect not to give effect to such
deemed amendments hereto if permitted by applicable law.


29



--------------------------------------------------------------------------------





Article 13 - DEFINITIONS
All capitalized terms not defined herein will have the respective meanings set
forth in the Loan Agreement. If a capitalized term is defined herein and the
same capitalized term is defined in the Loan Agreement, then the capitalized
term that is defined herein will be utilized for the purposes of this Security
Instrument, provided that the foregoing does not impact provisions that are
incorporated herein by reference. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Trustor” will mean “each Trustor and any subsequent owner or
owners of the Property or any part thereof or any interest therein, without
limitation or waiver of any restrictions on transfers of any interest therein as
set forth in any Loan Document,” the word “Administrative Agent” will mean
“Administrative Agent and any subsequent administrative agent for the Lenders
with respect to the Loan, the word “Property” will include any portion of the
Property and any interest therein, and the phrases “attorneys’ fees”, “legal
fees” and “counsel fees” will include any and all in-house and outside
attorneys’, paralegals’ and law clerks’ fees and disbursements, including fees
and disbursements at the pre-trial, trial and appellate levels incurred or paid
by Administrative Agent and/or any Lender in protecting its interest in the
Property, the Leases and the Rents and enforcing its rights hereunder.
Article 14 - MISCELLANEOUS PROVISIONS
Section 14.1    NO ORAL CHANGE. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Trustor,
Administrative Agent or Trustee, but only by an agreement in writing signed by
the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
Section 14.2    SUCCESSORS AND ASSIGNS. This Security Instrument will be binding
upon and inure to the benefit of Trustor, Trustee, Administrative Agent and the
Lenders and their respective successors and assigns forever.
Section 14.3    INAPPLICABLE PROVISIONS. If any term, covenant or condition of
the Loan Agreement, the Notes or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Notes and this
Security Instrument will be construed without such provision.
Section 14.4    HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
Section 14.5    SUBROGATION. If any or all of the proceeds of the Loan have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Administrative Agent
will be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles, and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Administrative Agent,


30



--------------------------------------------------------------------------------





for the benefit of Administrative Agent and the Lenders, and are merged with the
lien and security interest created herein as cumulative security for the
repayment of the Obligations, the performance and discharge of Trustor’s
obligations hereunder, under the Loan Agreement, the Notes and the other Loan
Documents and the performance and discharge of the Other Obligations.
Section 14.6    ENTIRE AGREEMENT. The Notes, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement among Trustor, the Lenders and Administrative Agent with respect to
the transactions arising in connection with the Obligations and supersede all
prior written or oral understandings and agreements among Trustor, the Lenders
and Administrative Agent with respect thereto. Trustor hereby acknowledges that,
except as incorporated in writing in the Notes, the Loan Agreement, this
Security Instrument and the other Loan Documents, there are not, and were not,
and no Persons are or were authorized by Administrative Agent or the Lenders to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the transaction which is the subject of the
Notes, the Loan Agreement, this Security Instrument and the other Loan
Documents. PURSUANT TO UTAH CODE ANNOTATED SECTION 25-5-4, TRUSTOR IS NOTIFIED
THAT THIS SECURITY INSTRUMENT, THE NOTE AND OTHER LOAN DOCUMENTS GOVERNING,
EVIDENCING AND SECURING THE INDEBTEDNESS SECURED HEREBY REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
Section 14.7    LIMITATION ON ADMINISTRATIVE AGENT’S RESPONSIBILITY. No
provision of this Security Instrument will operate to place any obligation or
liability for the control, care, management or repair of the Property upon
Trustee, Administrative Agent or any Lender, nor will it operate to make
Trustee, Administrative Agent or any Lender responsible or liable for any waste
committed on the Property by the tenants or any other Person, or for any
dangerous or defective condition of the Property, or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger. Nothing herein
contained will be construed as constituting Administrative Agent a “mortgagee in
possession.”
Section 14.8    JOINT AND SEVERAL. If more than one Person has executed this
Security Instrument as “Trustor,” the representations, covenants, warranties and
obligations of all such Persons hereunder will be joint and several.
Section 14.9    ADMINISTRATIVE AGENT’S DISCRETION. Whenever, pursuant to this
Security Instrument or any of the other Loan Documents, Administrative Agent
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory or acceptable to Administrative Agent, or
Administrative Agent exercises any right to grant or withhold consent, or
Administrative Agent exercises its discretion in making any decision, the
decision of Administrative Agent will, except as is otherwise specifically
herein provided, be in the sole and absolute discretion of Administrative Agent
and will be final and conclusive.


31



--------------------------------------------------------------------------------





Section 14.10    NO MERGER. So long as the Obligations owed to the Lenders
secured hereby remain unpaid and undischarged and unless Administrative Agent
otherwise consents in writing, the fee, leasehold, subleasehold and
sub-subleasehold estates in and to the Property will not merge but will always
remain separate and distinct, notwithstanding the union of estates (without
implying Trustor’s consent to such union) either in Trustor, Administrative
Agent, any tenant or any third party by purchase or otherwise. In the event this
Security Instrument is originally placed on a leasehold estate and Trustor later
obtains fee title to the Property, such fee title will be subject and
subordinate to this Security Instrument.
Section 14.11    JOINT BORROWER PROVISIONS. Section 10.13 of the Loan Agreement
is hereby incorporated in this Security Instrument by reference as if more fully
set forth herein.
Section 14.12    LIMITED RECOURSE PROVISION. Except as to Guarantor as set forth
in the Guaranties, Administrative Agent and Lenders shall have no recourse
against, nor shall there be any personal liability to, the members of any
Borrower (including the members of Trustor), or to any shareholders, members,
partners, beneficial interest holders or any other entity or person in the
ownership (directly or indirectly) of any Borrower, including any such owners of
Trustor (except for Guarantor as provided in the Guaranties) with respect to the
obligations of Borrowers (including Trustor) and Guarantor under the Loan. For
purposes of clarification, in no event shall the above language limit, reduce or
otherwise affect any Borrowers’ liability or obligations under the Loan
Documents, Guarantor’s liability or obligations under the Guaranties or
Administrative Agent’s right to exercise any rights or remedies against any
collateral securing the Loan.
Article 15 - TRUSTEE
Section 15.1    APPOINTMENT OF SUCCESSOR TRUSTEE. Administrative Agent may, from
time to time, by a written instrument executed and acknowledged by
Administrative Agent and recorded in the county in which the Property is
located, with a copy thereof being provided to the persons required by Utah Code
Annotated § 57-1-22 or any successor statute, and by otherwise complying with
the provisions of applicable law, substitute a successor or successors to any
Trustee named herein or acting hereunder; and said successor will, without
conveyance from the Trustee predecessor, succeed to all title, estate, rights,
powers and duties of said predecessor. The said written instrument must contain
the name of the original Trustor, Trustee and Administrative Agent hereunder,
the book and page where this Security Instrument is recorded and the name and
address of the new Trustee and all other information required by Utah Code
Annotated § 57-1-22 or any successor statute.
Section 15.2    TRUSTEE’S POWERS. During the existence of an Event of Default,
at any time, or from time to time, without liability therefor and without
notice, upon written request of Administrative Agent and without affecting the
personal liability of any person for payment of the Obligations or the effect of
this Security Instrument upon the remainder of said Property, Trustee may (a)
reconvey any part of said Property, (b) consent in writing to the making of any
map or plat thereof, (c) join in granting any easement thereon, or (d) join in
any extension agreement or any agreement subordinating the lien or charge
hereof.


32



--------------------------------------------------------------------------------





Section 15.3    ACCEPTANCE BY TRUSTEE. Trustee accepts this Trust when this
Security Instrument, duly executed and acknowledged, is made a public record as
provided by law.
Section 15.4    TRUSTEE’S FEES AND EXPENSES. In no event shall Trustor be
required to pay to Trustee any fees or compensation in excess of the amounts
permitted by Utah Code Annotated § 57-1-21.5.
Article 16 -     STATE-SPECIFIC PROVISIONS
Section 16.1    PRINCIPLES OF CONSTRUCTION. In the event of any inconsistencies
between the terms and conditions of this Article 16 and the other terms and
conditions of this Security Instrument, the terms and conditions of this Article
16 will control and be binding.
Section 16.2    ADVANCES. Without limiting the application of applicable law,
funds disbursed that, in the reasonable exercise of Administrative Agent’s
judgment, are needed to complete the Improvements to the Land or to protect
Administrative Agent’s security are to be deemed obligatory advances hereunder
and will be added to the total indebtedness evidenced by the Note and secured by
this Security Instrument and this indebtedness will be increased accordingly.
Section 16.3    CONDEMNATION PROCEEDS. To the extent permitted by applicable law
and except as otherwise expressly provided herein, Trustor hereby specifically,
unconditionally and irrevocably waives all rights of a property owner granted
under applicable law which provide for allocation of condemnation proceeds
between a property owner and a lienholder.
Section 16.4    OBLIGATIONS OF ENVIRONMENTAL INDEMNITY. Notwithstanding anything
to the contrary set forth herein or any of the Loan Documents, this Security
Instrument does not and will not secure the obligations evidenced by or arising
under any environmental indemnity made by Trustor with respect to the Property.
Section 16.5    ADDITIONAL WAIVERS; AGREEMENTS.
(a)    Trustor waives to the extent permitted by law all rights and remedies
which Trustor may have or be able to assert by reason of the laws of the State
of Utah pertaining to the rights and remedies of sureties.
(b)    With respect to the Property, notwithstanding anything contained herein
to the contrary, to the extent permitted by applicable law, Trustor waives any
rights or benefits it may have by reason of the defense of the statute of
limitations in any action hereunder or for the collection of any indebtedness or
the performance of any obligation secured hereby and any defense based on Utah’s
so called one-action rule, Utah Code Annotated § 78B-6-901. Notwithstanding
anything to the contrary, Trustor knowingly waives, to the fullest extent
permitted by applicable law, the rights, protections and benefits afforded to
Trustor under Utah Code Annotated § 57-1-32 and any successor or replacement
statute or any similar laws or benefits.


33



--------------------------------------------------------------------------------





(c)    For purposes of Utah Code Annotated § 57-1-25 and Utah Code Annotated §
78B-6-901.5, Trustor agrees that the stated purpose for which this Security
Instrument was given is not to finance residential rental property.
Section 16.6    FIXTURE FILING. This Security Instrument will be filed in the
county where the Land is located and will also operate from the date of such
filing as a fixture filing in accordance with Article 9a of the Uniform
Commercial Code, as amended or recodified from time to time and other applicable
provisions of the Uniform Commercial Code.
Section 16.7    ASSESSMENTS AGAINST PROPERTY. Trustor will not, without the
prior written approval of Administrative Agent, which may be withheld for any
reason, consent to or allow the creation of any so-called special districts,
special improvement districts, benefit assessment districts or similar
districts, or any other body or entity of any type, or allow to occur any other
event, that would or might result in the imposition of any additional taxes,
assessments or other monetary obligations or burdens on the Property, and this
provision serves as RECORD NOTICE to any such district or districts or any
governmental entity under whose authority such district or districts exist or
are being formed that, should Trustor or any other person or entity include all
or any portion of the Property in such district or districts, whether formed or
in the process of formation, without first obtaining Administrative Agent’s
express written consent, the rights of Administrative Agent and the Lenders in
the Property pursuant to this Security Instrument or following any foreclosure
of this Security Instrument, and the rights of any person or entity to whom
Administrative Agent might transfer the Property following a foreclosure of this
Security Instrument, will be senior and superior to any taxes, charges, fees,
assessments or other impositions of any kind or nature whatsoever, or liens
(whether statutory, contractual or otherwise) levied or imposed, or to be levied
or imposed, upon the Property or any portion thereof as a result of inclusion of
the Property in such district or districts.


[NO FURTHER TEXT ON THIS PAGE]


















34



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Trustor as of
the day and year first above written.


KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION V, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




Signature Page to Deed of Trust

--------------------------------------------------------------------------------






ACKNOWLEDGMENT
 
 
 
 
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
 
 
 
 
 
 
 
State of California
 
 
 
County of Orange)
 
 
 
 
 
 
 
On October 9, 2018, before me, K. Godin, Notary Public, personally appeared
Charles J. Schreiber, Jr., who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
 
 
 
 
 
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
 
 
 
 
 
WITNESS my hand and official seal.
 
 
 
Signature /s/ K. Godin (Seal)
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION
That certain real property located in Salt Lake County, Utah, more particularly
described as follows:


PARCEL 1:
Beginning at the Northeast corner of Lot 8, Block 98, Plat ''A'', Salt Lake City
Survey, said point being South 00°00'59'' East 67.88 feet and South 89°58'53''
West 67.00 feet from a street monument found at the intersection of 400 West and
200 North, and running thence South 00°04'10'' West 660.00 feet along the West
line of said 400 West and being the East line of Block 98 to the Southeast
corner of Lot 1, Block 98, Plat ''A'', Salt Lake City Survey; thence South
89°58'54'' West 165.00 feet along the North line of North Temple and being the
South line of Block 98 to the Southwest corner of said Lot 1; thence North
00°04'10'' East 0.50 feet along the West line of said Lot 1; thence North
89°53'56'' West 110.23 feet; thence North 88°00'00'' West 4.57 feet; thence
North 00°00'27'' West 483.92 feet; thence Northwesterly 69.60 feet along the arc
of a 645.28 foot radius curve to the left (center bears South 89°59'33'' West
and the long chord bears North 03°05'51'' West 69.57 feet with a central angle
of 06°10'48''); thence North 06°11'15'' West 50.04 feet; thence Northwesterly
56.17 feet along the arc of 1098.72 foot radius curve to the right (center bears
North 83°48'45'' East and the long chord bears North 04°43'23'' West 56.16 feet
with a central angle of 02°55'45'') to the North line of said Block 98; thence
North 89°58'53'' East (North 89°58'54'' East, Deed) 294.43 feet along the North
line of said Block 98 and to and along the South line of 200 North Street to the
point of beginning.


(The foregoing being the boundary description of the 1-lot, SALT LAKE HARDWARE
MINOR SUBDIVISION, according to that certain Notice of Amended Minor Subdivision
Approval for Salt Lake Hardware Minor Subdivision recorded December 21, 2011 as
Entry No. 11300852 in Book 9976 at Page 2542 of the official records of the Salt
Lake County Recorder.)


EXCEPTING THEREFROM all the minerals and all mineral rights as conveyed to Union
Pacific Land Resources Corporation, a corporation of the State of Nebraska, in
that certain Mineral Deed dated April 1, 1971 and recorded October 3, 1996 as
Entry No. 6472020 in Book 7504 at Page 1156 of the official records.


FURTHER EXCEPTING THEREFROM any portion thereof lying within the bounds of the
following: A portion of Block 98, Plat ''A'', Salt Lake City Survey, lying and
situate in the Southwest quarter of Section 36, Township 1 North, Range 1 West,
Salt Lake Base and Meridian, Salt Lake City, Salt Lake County, Utah, being more
particularly described as follows: Beginning at the Northeast corner of Lot 8,
Block 98, Plat ''A'', Salt Lake City Survey said point being South 00°00'59''
East 67.88 feet and South 89°58'53'' West 67.00 feet from a street monument
found at the intersection of 400 West and 200 North, and running thence South
00°04'10'' West 322.11 feet along the West line of said 400 West and being the
East line of Block 98; thence South 89°59'40'' West 599.47 feet to a point on
the East line of property conveyed to the Utah Transit Authority by Warranty
Deed recorded May 16, 2006 as Entry No. 9725435 in Book 9294 at Page 9879 of the
official records of the Salt Lake County Recorder; thence North 00°04'20'' West
321.97 feet along said East line; thence North 89°58'53'' East 600.27 feet to
the point of beginning. (now known as Hardware Village Phase 1)


FURTHER EXCEPTING THEREFROM the following described parcel of land conveyed to
Salt Lake City Corporation, a municipal corporation of the State of Utah, in
that certain Quit Claim Deed recorded October 27, 2010 as Entry No. 11061707 in
Book 9872 at Page 6349 of the official records of the Salt Lake County Recorder,
to-wit:


A parcel of land in fee, being part of two (2) entire tracts of property situate
in Lots 2, 3 and 4, Block 98, Salt Lake City Survey, Plat ''A'', situate in the
East half of the Southwest quarter of Section 36, Township 1 North, Range 1
West, Salt Lake Base and Meridian, State of Utah, incident to the construction
of the ''Airport Light Rail Transit Project'', a Utah Transit Authority Project,
known as ''ALRT'', and described as follows: Beginning at a Southwest corner of
said entire tract, which point is 61.37 feet North 89°58'54'' East from the
Southwest corner of said Block 98; and running thence North 00°04'20'' West
15.25 feet along the Westerly boundary line of said entire tract; thence East
32.04 feet; thence South 00°01'46'' West 7.51 feet; thence North 89°59'22'' East
93.01 feet; thence


A-1

--------------------------------------------------------------------------------





South 88°00'00'' East 198.50 feet; thence South 89°53'56'' East 110.23 feet to
the Easterly line of said Lot 2; thence South 00°04'10'' West 0.50 feet along
said Easterly lot line to the Southerly boundary line of said entire tracts;
thence South 89°58'54'' West 433.63 feet along said Southerly boundary line to
the point of beginning.


PARCEL 2:


Beginning at a point on the East line of property conveyed to the Utah Transit
Authority by Warranty Deed recorded May 16, 2006 as Entry No. 9725435 in Book
9294 at Page 9879, of the official records of the Salt Lake County Recorder,
said point being North 89°58'54'' East 61.38 feet and North 00°04'20'' West
15.25 feet from the Southwest corner, Block 98, Plat ''A'', Salt Lake City
Survey and running thence North 00°04'20'' West 644.75 feet along the East line
of said Utah Transit Authority property to the North line of Block 98, Plat
''A'', Salt Lake City Survey; thence North 89°58'53'' East 305.83 feet along the
North line of said Block 98; thence Southeasterly 56.17 feet along the arc of a
1,098.72 foot radius curve to the left (center bears North 86°44'30'' East and
the chord bears South 04°43'23'' East 56.16 feet with a central angle of
02°55'45''); thence South 06°11'15'' East 50.04 feet; thence Southeasterly 69.60
feet along the arc of a 645.28 foot radius curve to the right (center bears
South 83°48'45'' West and the chord bears South 03°05'51'' East 69.57 feet with
a central angle of 06°10'48''); thence South 00°00'27'' East 483.92 feet to the
North line of property conveyed to Salt Lake City Corporation by Quit Claim Deed
recorded October 27, 2010 as Entry No. 11061707 in Book 9872 at Page 6349 of the
official records of the Salt Lake County Recorder; thence North 88°00'00'' West
193.94 feet along the North line of said Salt Lake City Corporation property;
thence South 89°59'22'' West 93.01 feet along the North line of said Salt Lake
City Corporation property; thence North 00°01'46'' East 7.51 feet along the
North line of said Salt Lake City Corporation property; thence West 32.04 feet
along the North line of said Salt Lake City Corporation property to the point of
beginning.


EXCEPTING THEREFROM the following described parcel of land conveyed to the Utah
Transit Authority in that certain Special Warranty Deed recorded September 28,
2012 as Entry No. 11481044 in Book 10060 at Page 9632 of the official records of
the Salt Lake County Recorder, to-wit:


A parcel of land in fee, being part of an entire tract of property situate in
Lot 3, Block 98, Salt Lake City Survey, Plat ''A'', situate in the East half of
the Southwest quarter of Section 36, Township 1 North, Range 1 West, Salt Lake
Base and Meridian, State of Utah, described as follows: Beginning at a point on
the Southerly boundary line of said entire tract, said point being 190.33 feet
North 89°58'54'' East and 7.59 feet North from the Southwest corner of said
Block 98; and running thence North 60°00'00'' East 11.63 feet; thence East 19.42
feet; thence South 60°00'00'' East 14.57 feet to the said Southerly boundary
line; thence North 88°00'00'' West 42.14 feet along said Southerly boundary line
to the point of beginning.


FURTHER EXCEPTING THEREFROM all the minerals and mineral rights reserved by
Union Pacific Railroad Company, a Delaware corporation, in that certain Special
Warranty Deed recorded December 24, 1998 as Entry No. 7202238 in Book 8208 at
Page 2578 of the official records of the Salt Lake County Recorder, wherein
Gateway Associates, Ltd., a Utah limited partnership, is the Grantee.


ALSO FURTHER EXCEPTING THEREFROM any portion thereof lying within the bounds of
the following:


A portion of Block 98, Plat ''A'', Salt Lake City Survey, lying and situate in
the Southwest quarter of Section 36, Township 1 North, Range 1 West, Salt Lake
Base and Meridian, Salt Lake City, Salt Lake County, Utah, being more
particularly described as follows: Beginning at the Northeast corner of Lot 8,
Block 98, Plat ''A'', Salt Lake City Survey, said point being South 00°00'59''
East 67.88 feet and South 89°58'53'' West 67.00 feet from a street monument
found at the intersection of 400 West and 200 North, and running thence South
00°04'10'' West 322.11 feet along the West line of said 400 West and being the
East line of Block 98; thence South 89°59'40'' West 599.47 feet to a point on
the East line of property conveyed to the Utah Transit Authority by Warranty
Deed recorded May 16, 2006 as Entry No. 9725435 in Book 9294 at Page 9879, of
the official records of the Salt Lake County Recorder; thence North 00°04'20''
West 321.97 feet along said East line; thence North 89°58'53'' East 600.27 feet
to the point of beginning. (now known as Hardware Village Phase 1)






2



--------------------------------------------------------------------------------





PARCEL 3:


A non-exclusive easement, appurtenant to Parcels 1 and 2 described herein,
solely for the purposes of (a) the construction, repair and maintenance of a
roadway and related improvements for vehicular and pedestrian ingress and
egress, and (b) ingress, egress and access by vehicles and pedestrians to and
from said Parcels 1 and 2, as defined, described and created pursuant to that
certain Declaration and Grant of Access Easement recorded May 9, 2012 as Entry
No. 11387974 in Book 10016 at Page 1021 of the official records of the Salt Lake
County Recorder, on, over and across the following described property, to-wit:


Commencing at the Southwest corner of Block 101, Plat ''A'', Salt Lake City
Survey; thence running East along the North line of 200 North Street 402.5 feet;
thence South 34°51'23'' East 161.85 feet to a point on the South line of 200
North Street, said point being 165 feet West of the Northeast corner of Block
98, Plat ''A'', Salt Lake City Survey; thence West along the South line of 200
North Street 495 feet to the Northwest corner of said Block 98; thence North
131.86 feet, more or less, to the point of beginning.


EXCEPTING from said Parcel 3 any portion thereof lying West of the Easterly line
of the following described parcel of land conveyed to the Utah Transit Authority
in that certain Warranty Deed recorded May 16, 2006 as Entry No. 9725432 in Book
9294 at Page 9873 of the official records of the Salt Lake County Recorder,
to-wit:


A parcel of land in fee for the ''Weber County to Salt Lake Commuter Rail'', a
Utah Transit Authority Project, and described as follows: Beginning at the
Northwest corner of Block 98, Plat A, Salt Lake City Survey; thence North
00°06'33'' West 131.92 feet to the Southwest corner of Block 101, Plat A, Salt
Lake City Survey; thence North 89°54'48'' East 59.82 feet along the South line
of said Block 101; thence South 00°00'53'' East 132.00 feet to the North line of
said Block 98; thence South 89°59'33'' West 59.60 feet along said North line to
the point of beginning.


ALSO FURTHER EXCEPTING THEREFROM said Parcel 3 all the minerals and mineral
rights reserved by Union Pacific Railroad Company, a Delaware corporation, in
that certain Special Warranty Deed recorded December 24, 1998 as Entry No.
7202238 in Book 8208 at Page 2578 of the official records of the Salt Lake
County Recorder, wherein Gateway Associates, Ltd., a Utah limited partnership,
is the Grantee.


APN: 08-36-376-056; 08-36-376-057


3

